Title: To John Adams from C. W. F. Dumas, 26 August 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur,
            Lahaie 26e. Aout 1783.
          En réponse à l’honorée vôtre du 18e., la clef de votre Secretaire S’est heureusement retrouvée sous des Livres; & je suis sûr que personne n’a pu en faire usage, parce que votre appartement n’a jamais été ouvert, depuis votre départ, que par l’un de nous toujours présent. J’ai remis avec les autres celle que vous m’aviez laissée.
          A l’heure où j’écris, les Etats d’hollde. sont à résoudre leur accession au Traité définitif, selon les conditions dictées à la Rep.— Samedi dernier il y eut là-dessus, en grand Com̃itté (ou Besogne, com̃e on dit ici) les reproches les plus graves de la Législation au Pouvoir exécutif, d’abord en général, & puis en détail humiliant & sans replique. Le theme étoit, que sans la mauvaise volonté & conduite du dernier, la rep. préfereroit de continuer seule la guerre.— Le jour auparavant, la Résomption de la Résolution de persister dans celles qui concernent l’abolition du Haut Conseil de guerre, & la Com̃ission à nom̃er pour régler la Jurisdiction militaire, passa constitutionnellement, sans égard à la Lettre du St——, & malgré l’opposition de la cabale. Mes informants ajoutent, que le Gd. Pe. a bien fait son devoir pour cette conclusion, & qu’il sera soutenu com̃e il le mérite.
          
          J’écris aujourd’hui à Mr. Franklin, pour savoir com̃ent je dois, avec le plus d’économie, tirer à l’avenir, & jusqu’à-ce que le Congrès ait enfin décidé de mon sort, les 225 Louis d’or, qui me sont alloués par an pour me tirer d’affaires, c’est-à-dire, si je dois tirer, après la fin de cette année, mon salaire dans le Courant de la suivante sur Paris, ou sur Amsterdam, jusqu’aå-ce que le Congrès se soit expliqué; & je le prie en même temps d’en conférer avec vous, Monsieur.
          J’espere que le Coffre de Mr. Storer, expédié selon ses ordres par navire de Rotterdam à Rouen, avec Passeport des Etats Genx. lui est parvenu.
          Je suis avec grand respect / De Votre Excellence / le très-humble & très-obéissant / serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 26 August 1783
          In response to your esteemed letter of the 18th, the key to your writing desk has luckily been found under some books, and I am sure that no one was able to make use of it, as your apartment has never been opened since you left except with one of us always present. I put back with the others the one you had left for me.1
          At the time I write, the States of Holland are deciding whether to accede to the definitive treaty, with the conditions dictated to the republic.2 Last Saturday, in a grand committee (or “Besogne,” as they say here), there were the most serious criticisms of the legislation on executive power, first in general and then in humiliating and unanswerable detail. The theme was that but for the bad faith and conduct of the latter, the republic would prefer to continue the war on its own. The day before, the resumption of the resolution to persist in the abolition of the High Council of War, and the commission to be named to exercise military authority, passed constitutionally, without regard to the letter of the stadholder and despite the opposition of the cabal. My informants add that the grand pensionary did his duty well to make this happen and that he will be continued in office as he deserves.
          Today I am writing to Mr. Franklin in order to find out how in the future I might, in the most economical fashion and until Congress has decided my fate, draw on the 224 Louis d’Or that were allotted to me per year in order to tide me over, that is to say, if I should draw, after the end of this year, my salary in the course of the following on Paris or on Amsterdam, until Congress makes itself clear; and I beg Congress at the same time to confer on this matter with you, sir.3
          I hope that Mr. Storer has received his trunk, shipped according to his orders by boat from Rotterdam to Rouen, with a passport of the States General.
          
          I am with great respect, your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        